Citation Nr: 1008825	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for dysthymia.

2.  Entitlement to service connection for a chronic disabling 
sinus condition.

3.  Entitlement to service connection for a chronic pulmonary 
disorder, claimed as due to asbestos exposure or as secondary 
to a chronic disabling sinus condition.

4.  Entitlement to service connection for a chronic sleep 
disorder, to include as secondary to a service-connected 
psychiatric disorder or a chronic disabling sinus condition. 

5.  Entitlement to service connection for an acquired 
psychiatric disorder other than dysthymia, claimed as 
anxiety, adjustment disorder, and post-traumatic stress 
disorder, to include as secondary to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
January 1986 and from October 1988 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2006, May 
2008, and October 2008, by the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, granted the Veteran service connection and an 
initial 10 percent evaluation for dysthymia, effective May 
31, 2006, and denied his claims for service connection for a 
chronic disabling sinus condition, a chronic pulmonary 
disorder (claimed as due to asbestos exposure or as secondary 
to a chronic disabling sinus condition), a chronic sleep 
disorder (to include as secondary to a service-connected 
psychiatric disorder or a chronic disabling sinus condition), 
and an acquired psychiatric disorder other than dysthymia 
(claimed as anxiety, adjustment disorder, and post-traumatic 
stress disorder, to include as secondary to service-connected 
disabilities).

The Veteran appeared and presented oral testimony in support 
of her claims at an RO hearing conducted in December 2007 and 
a videoconference hearing between the RO and the VA Central 
Office in Washington, D.C., in May 2009.  Transcripts of both 
hearings have been obtained and associated with the Veteran's 
claims file.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and her 
representative if further action is required on their part.


REMAND

The Board notes that in May 2009, approximately one week 
after her videoconference hearing with the VA Central Office, 
the Veteran submitted additional evidence to VA, consisting 
of private medical records from Fallbrook Family Health 
Center, dated from January 2004 to May 2009, which show 
treatment for the specific disabilities at issue in the 
current appeal, including depression, major depression, 
social anxiety, pre-menstrual dysphoric disorder, tobacco and 
alcohol abuse, allergic rhinitis, chronic bronchitis, chronic 
obstructive pulmonary disease, asthma, obstructive sleep 
apnea with hypoxemia and hypersomnolence, and insomnia.  The 
records also include a sleep study, pulmonary function tests, 
psychiatric consultations, and an opinion addressing the 
relationship between the Veteran's pulmonary diagnoses with 
her reported history of asbestos exposure in service.  
However, these newly acquired medical records were not 
previously reviewed by the agency of original jurisdiction in 
conjunction with her claim and were not accompanied by a 
waiver of RO review, despite this matter being discussed at 
length at the Board's videoconference hearing.  The Board 
notes that the service connection issues on appeal are all 
interlinked as the Veteran's claim is predicated on not only 
a theory of direct association with active duty, but also on 
a theory of secondary association to her service-connected 
disabilities, including the claimed disabilities currently on 
appeal whose relationship with her service remain a pending 
and unresolved question at present.  Therefore, to avoid 
prejudice to the Veteran, it is necessary to remand the case 
so that the RO may adjudicate her claims on the merits after 
considering this new evidence in the first instance.  See 38 
C.F.R. § 20.1304(c) (2009); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

The RO should consider the new medical 
evidence from Fallbrook Family Health 
Center referenced in the above discussion 
and then readjudicate the Veteran's claims 
of entitlement to an initial evaluation 
greater than 10 percent for dysthymia and 
service connection for a chronic disabling 
sinus condition, a chronic pulmonary 
disorder (claimed as due to asbestos 
exposure or as secondary to a chronic 
disabling sinus condition), a chronic 
sleep disorder (to include as secondary to 
a service-connected psychiatric disorder 
or a chronic disabling sinus condition), 
and an acquired psychiatric disorder other 
than dysthymia (claimed as anxiety, 
adjustment disorder, and post-traumatic 
stress disorder, to include as secondary 
to service-connected disabilities).  
Thereafter, for any issue in which the 
maximum benefit remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and her 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
issue(s) should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

